                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:18-CR-00005-KDB-DCK
 UNITED STATES OF AMERICA

                  Plaintiff,

     v.                                                           ORDER

 MICHAEL CLARENCE HOOD,

                  Defendant.


          THIS MATTER is before the Court on Defendant’s Second Motion for Compassionate

Release, (Doc. No. 45), which the Government opposes.

          On April 23, 2020, Defendant filed a pro se motion for compassionate release citing his

age, conditions at Butner Low FCI, and prior medical conditions putting him at risk of death from

complications of a COVID-19 infection. The Court denied Defendant’s motion on April 30, 2020.

(Doc. No. 44). The decision was based on two grounds. First, Defendant had not exhausted his

administrative remedies within the BOP. While Defendant had attached a letter from the BOP

denying his request for compassionate release, Defendant did not show that he had exhausted his

administrative appeals of the BOP’s decision. Second, the Court denied Defendant’s motion

because he had not shown extraordinary and compelling circumstances. Defendant now brings a

second motion for a modification in his sentence pursuant to the compassionate release statute, 18

U.S.C. § 3852(c)(1)(A)(i). This time Defendant is represented by an attorney.

          The new facts Defendant proffered in his second motion for compassionate release are: (1)

that, as of May 25, 2020, Defendant “reports he contracted COVID-19 and has been placed in

solitary confinement, is in respiratory distress, and not receiving any outside medical care;” (2) the




          Case 5:18-cr-00005-KDB-DCK Document 48 Filed 06/23/20 Page 1 of 3
number of confirmed COVID-19 cases at Butner Low has drastically increased; and (3) he “has a

home with his son suitable for home confinement or other measures short of continued

incarceration at BOP.” Defendant reiterates that he is 59 years old and suffers from high blood

pressure, high cholesterol, heart issues, and diabetes. He also claims he has been treated for

blockages in his leg since being in federal custody.

       In response to Defendant’s motion, the Government argues that Defendant has still failed

to exhaust his administrative remedies within the BOP. The Government also attaches medical

records from the BOP that show Defendant tested negative for COVID-19 on May 24, June 6, and

June 8, which is in direct contradiction to Defendant’s claim that he tested positive for COVID-19

on May 25. (Doc. No. 47-1).

       A prisoner may bring a motion for compassionate relief before the court only if he “has

fully exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his

behalf or if 30 days have passed since the warden received his request, “whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional

or is a “case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-

20066-37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is non-jurisdictional. See, e.g.,

United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13, 2020)

(collecting cases). If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned if

not raised by the Government in its response, and is otherwise subject to exceptions. See United




       Case 5:18-cr-00005-KDB-DCK Document 48 Filed 06/23/20 Page 2 of 3
States v. Zekerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020); United

States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5 (S.D.N.Y. Apr. 14, 2020).

       First and foremost, Defendant has failed to show that he has exhausted his administrative

remedies as required under the compassionate release statute and does not argue that exhaustion

of such remedies would be futile.1 Second, Defendant has not provided any evidence beyond self-

assertions and a mere list of ailments (with no description as to their severity) to support his

conclusory assertions that he is at a heightened risk for death due to COVID-19. See, e.g., United

States v. Clark, No. 3:13-cr-163-FDW-1, 2019 WL 1052020, at *3 (W.D.N.C. Mar. 5, 2019)

(denying motion for compassionate release, in part, because inmate failed to provide medical

records to substantiate medical claims). Accordingly, the Court will deny Defendant’s motion

without prejudice.

       IT IS THEREFORE ORDERED that Defendant’s Second Motion for Compassionate

Release, (Doc. No. 45), is DENIED without prejudice.

       SO ORDERED.




                                      Signed: June 23, 2020




       1 The Court expresses no view on whether exhaustion would be futile in Defendant’s case.
It does not reach the question because it was not asserted by Defendant.


      Case 5:18-cr-00005-KDB-DCK Document 48 Filed 06/23/20 Page 3 of 3
